DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-19 are currently pending in this application and are subject to examination herein.
Specification
The disclosure is objected to because of the following informalities: it appears that Applicant may have made a typographical error in para. [11] of the Specification wherein “It is therefore an object of the invention . . . .” was recited as “It is therefore an object o the invention . . . .” (para. [11]).  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 does not end with a period.  “Each claim begins with a capital letter and ends with a period.”  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0174006 to Pardue et al. (“Pardue”) in view of U.S. Pat. No. 4,261,649 to Richard.
Regarding claim 1, Pardue discloses a window assembly, comprising: 
a polymer panel (panel 130, panel 230, panel 1340) (Figs. 1-3, 16A-16C; paras. [0028], [0068]); and 
a flexible trim (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) having a channel portion (groove 107, panel carrier 1330) (Figs. 1-3, 16A-16C; paras. [0029], [0068]) engaged about a peripheral edge of said polymer panel (panel 130, panel 230, panel 1340) (Figs. 1-3, 16A-16C; paras. [0028], [0068]) and a compressible gasket portion (bulb portion 103, soft bulb portion 1320) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) extending from said channel portion (groove 107, panel carrier 1330) (Figs. 1-3, 16A-16C; paras. [0029], [0068]).
However, Pardue does not disclose a tinted window assembly (Abstract) wherein the polymer panel having a visible light transmission (VLT) of between about 5% and about 40%.  Nevertheless, Richard teaches a tinted window assembly wherein the polymer panel has a visible light transmission (VLT) of between about 5% and about 40% (Col. 7, lines 51-65).  While Richard teaches a VLT of approximately 20% and does not teach the full range of VLT between about 5% and about 40%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the VLT to the desired range from between about 5% and about 40%, since it has In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, the combination of Pardue in view of Richard teaches that said polymer panel (panel 130, panel 230, panel 1340) (Figs. 1-3, 16A-16C; paras. [0028], [0068]) has a shape and dimension that is slightly smaller than a window into which said tinted window assembly is to be installed (see Figs. 1-3, 16A-16C; paras. [0030], [0038]), said gasket (bulb portion 103, soft bulb portion 1320) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) compressing into a window well surrounding said window to retain said tinted window assembly in an installed position adjacent said window (see Figs. 1-3, 16A-16C; paras. [0030], [0038]).  However, neither Pardue nor Richard teaches that the window is an aircraft window.  Nevertheless, Pardue teaches that the window assembly can be made in various shapes and sizes (para. [0036], [0037]).  Furthermore, Richard teaches the use of the window assembly in a vehicle or automobile (Col. 1, lines 5-35; col. 4, lines 18-23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the tinted window assembly taught by Pardue in view of Richard in an aircraft rather than in an automobile, since automobiles and aircraft are both very well-known vehicles having windows that could benefit from the tinted window assembly taught by Pardue in view of Richard.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the tinted window assembly taught by Pardue in view of Richard in an aircraft, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc
Regarding claim 3, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, the combination of Pardue in view of Richard teaches that said polymer panel (acrylic resin layer 3A) (Figs. 1-3; Col. 5, lines 20-45) further comprises: an intermediate bonding film (adhesive layer) (Figs. 1-3; Col. 5, lines 20-42) on one side of said polymer panel (acrylic resin layer 3A) (Figs. 1-3; Col. 5, lines 20-45); and a tint film (reflective layer 3B) (Figs. 1-3; Col. 5, lines 20-45) applied over said bonding film (adhesive layer) (Figs. 1-3; Col. 5, lines 20-42).
Regarding claim 4, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 3 (see above).  Furthermore, Pardue and Richard teach that said polymer panel (panel 130, panel 230, panel 1340; acrylic resin layer 3A) (Pardue at Figs. 1-3, 16A-16C; paras. [0028], [0068]; Richard at Figs. 1-3; Col. 5, lines 20-45) is a material selected from the group consisting of: acrylic (Pardue at para. [0075]; Richard at Abstract; Col. 3, lines 1-5) and polycarbonate.
Regarding claim 6, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 3 (see above).  Furthermore, Richard teaches a tinted window assembly wherein the intermediate tint film has a visible light transmission (VLT) of between about 5% and about 40% clear (Col. 7, lines 51-65).  While Richard teaches a VLT of approximately 20% and does not teach the full range of VLT between about 5% and about 40%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the VLT to the desired range from between about 5% and about 40%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, the combination of Pardue in view of Richard teaches that said polymer panel (acrylic resin layer 3A) (Figs. 1-3; Col. 5, lines 20-45) further comprises: an intermediate bonding film (adhesive layer) (Figs. 1-3; Col. 5, lines 20-42) on one side of said polymer Pardue nor Richard discloses or otherwise teaches that said bonding film cured for between 6 and 10 days; and a tint film applied over said bonding film after said bonding film is cured, said tint film cured for between 2 and 4 additional days, determination of patentability is based on the product itself.  See MPEP 2113 (I).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Nothing in the claim indicates that the end product is different from that taught by Pardue in view of Richard.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pardue in view of Richard to alter the curing times to those claimed in claim 7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses that said flexible trim (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) further comprises: a plurality of spring clips (see Fig. 12D), said spring clips (see Fig. 12D) engaging a peripheral edge of said polymer panel (panel 130, panel 230, panel 1340) (Figs. 1-3, 16A-16C; paras. [0028], [0068]) to assist in retaining said flexible trim (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) thereon.  However, neither Pardue nor Richard teaches the spring clips positioned within said channel portion.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 9, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses that said flexible trim (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) further comprises at least one blade gasket (nubs 1332) (Fig. 16A-16C; para. [0075]) extending into said channel portion (groove 107, panel carrier 1330) (Figs. 1-3, 16A-16C; paras. [0029], [0068]), said at least one blade gasket (nubs 1332) (Fig. 16A-16C; para. [0075]) engaging a peripheral edge of said polymer panel (panel 130, panel 230, panel 1340) (Figs. 1-3, 16A-16C; paras. [0028], [0068]) to assist in retaining said flexible trim thereon (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]).
Regarding claim 10, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses that said gasket portion of said flexible trim (bulb portion 103, soft bulb portion 1320) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) further comprises a substantially tubular compressible sponge rubber material (Figs. 1, 16A; paras [0036], [0073]).
Regarding claim 11, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses that said gasket portion (bulb portion 103, soft bulb portion 1320) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) of said flexible trim (resilient support 110, soft-bulb portion 1320, panel carrier 1330 and/or nubs 1332) (Figs. 1-3, 16A-16C; paras. [0029], [0068]-[0072]) further comprises a substantially tubular compressible sponge rubber Pardue at Figs. 1-3, 16A-16C; paras. [0036], [0073]).
Regarding claim 12, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (para. [0064]).  To the extent that Pardue does not expressly disclose that the tab is affixed adjacent an edge of the polymer panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel in order to facilitate ease of removal of the panel.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 13, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 12 (see above).  Furthermore, the combination of Pardue in view of Richard teaches that said at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) extends through a slot (hole 1112) (Fig. 15B; para. [0063]) formed adjacent said edge of said polymer panel.
Regarding claim 14, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 1 (see above).  Furthermore, Pardue discloses at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (para. [0064]).  While Pardue only Pardue in view of Richard to include at least two tabs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab so that one tab is adjacent a top edge and one tab is adjacent a bottom edge of the polymer panel in order to facilitate ease of removal of the panel.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab so that one tab is adjacent a top edge and one tab is adjacent a bottom edge of the polymer panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Regarding claim 15, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 14 (see above).  While neither Pardue nor Richard expressly discloses that said at least two tabs (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) extend through slots (hole 1112) (Fig. 15B; para. [0063]) formed adjacent said top and bottom edges of said polymer panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to place the slots adjacent said top and bottom edges of said polymer panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Regarding claim 16, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 4 (see above). Furthermore, Pardue discloses at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) affixed adjacent an edge of Pardue does not expressly disclose that the tab is affixed adjacent an edge of the polymer panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel in order to facilitate ease of removal of the panel.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 17, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 16 (see above). Furthermore, Furthermore, the combination of Pardue in view of Richard teaches that said at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) extends through a slot (hole 1112) (Fig. 15B; para. [0063]) formed adjacent said edge of said polymer panel.
Regarding claim 18, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 5 (see above). Furthermore, Pardue discloses at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (para. [0064]).  To the extent that Pardue does not expressly disclose that the tab is affixed adjacent an edge of the polymer panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel in order to facilitate ease of removal of the panel.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing Pardue in view of Richard to adjust the position of the at least one tab to be adjacent an edge of the polymer panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 19, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 18 (see above).  Furthermore, the combination of Pardue in view of Richard teaches that said at least one tab (snap stud 1122, stud post 1120, strap 1130 and/or pull tab 1132) (Fig. 15B; paras. [0063], [0064]) extends through a slot (hole 1112) (Fig. 15B; para. [0063]) formed adjacent said edge of said polymer panel.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardue in view of Richard, as applied to claim 3 above, and further in view of U.S. Pat. Pub. No. 2015/0024218 to Koga et al. (“Koga”).
Regarding claim 5, the combination of Pardue in view of Richard teaches the tinted window assembly of Claim 3 (see above).  However, neither Pardue nor Richard discloses or otherwise teaches that said intermediate bonding film comprises a clear polyethelene terephthalate (PET) bonding film.  Nevertheless, Koga teaches an adhesive layer comprising a clear polyethylene terephthalate (PET) bonding film (para. [0076]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tinted window assembly taught by Pardue in view of Richard to use the PET bonding film taught in Koga as the adhesive therein, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 16/924,904 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 9,322,209 to Schwind et al.; 5,588,476 to Trethewey; 5,737,885 to Stoyke; and 4,453,585 to Ruggeberg, Sr. et al.; and U.S. Pat. Pub. Nos. 2016/0348418 to Wexler; 2014/0144090 to Rebman et al.; 2003/0084625 to Iguchi et al.; and 2002/0184841 to Diamond relate to removable supplemental window panels and shades for structural and vehicular windows. U.S. Pat. Nos. 4,862,944 to Hendershot; 6,120,085 to Wooldridge; 4,746,162 to Maness; 4,702,517 to Maeda et al.; 4,607,875 to McGirr; and 3,698,761 to Niwa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643